SETH, Chief Judge,
dissenting:
I must dissent from the position taken by the majority as to two particular matters.
The only issue before the en banc court is the proof and procedure in unfair practice proceedings used in health care cases to challenge the Board’s representation conclusions. There are no issues before us concerning non-health care cases, and no issues as to the procedure and proof at representation proceedings. No one urges, and the panels in the previous cases did not hold, that Rule 301 of the Federal Rules of Evidence should be applied in representation proceedings. No one can seriously argue such a position. Aside from Rule 301 no one is concerned with presumptions at representation proceedings and no such issue is in this case. The majority opinion is directed to these two matters.
The Government in its brief and argument sought to focus the court’s attention to the representation proceedings rather than to the unfair practice hearing with which the panels of this court had been concerned.
The only issue before the en banc court is the proof and procedure in unfair practice proceedings used in health care cases to challenge the Board’s representation determination. As to this issue the inquiry may be further narrowed because the only reason for the division on the court is the *705difference of opinion as to whether Rule 301 should be applied at the unfair practice hearing. The majority would remand, not for a failure to apply 301, but for the Board’s failure to consider the proliferation policy announced in the 1974 amendments.
Thus the majority would remand only for a consideration of the proliferation policy; that is, the number of units. I would remand to include that element of the unit determination, but also for a failure to apply Rule 301 at the unfair practice hearing. I think that it is essential to apply Rule 301 to produce a reviewable record because its application is mandated by statute, and because it will permit a due process challenge to the Board’s determination when the only challenge is available.
The only basis stated in the majority opinion as to why Rule 301 should not be applied to the unfair practice hearing is:
“If the NLRB declines to redetermine whether an appropriate unit was selected, then that issue is not addressed at the unfair labor practice proceeding; thus Federal Rule of Evidence 301 would not apply and the employer could challenge the unit selection only through judicial review in the circuit court.”
The opinion does not say how we could review such a record which apparently would contain no evidence to support the Board’s decision.
The use by the Board of its assumption in health care cases such as this can and does result in having the record come to this court with the only evidence therein being directly contrary to the Board’s fact determination. This is the most striking consequence of the majority view. We then have to decide under the established standards whether the Board’s decision is supported by the evidence. It does not appear to be a solution to hold that the unit determination is a matter of “discretion,” and the facts are someway in a category different from other facts. The only basis for not applying Rule 301 is to relegate the unit determination to a non-fact category.
The purpose of Rule 301 is to require the proponent to come forward with the facts on which the presumption is based. The unexplained presumption alone is not enough. There has been advanced by the Board no reason or way we can decide whether the factual determination is supported by the evidence.
The majority as to this matter holds that it is not such a problem at all, but a matter for the Board’s discretion, and states:
“Whether redetermined or not, unit selection remains a matter of agency discretion and expertise, unlike factual questions that must be resolved at the unfair labor practice proceeding, on which the circuits presently are split as to whether NLRB’s prima facie case shifts the burden of persuasion to the employer.”
The majority remand is only for the nonproliferation policy reason, and thus only for that factor of numbers among the many factors relating to the. merits. If the remand is broader it has to be construed to be for Rule 301 reasons or some of them. There is no indication in the opinion that this be done, and thus one aspect only is to be considered on remand. Instead, Rule 301 should instead be the basic reason for the remand. It will provide a suitable record for review directed to the merits of the case. This will permit all pertinent reasons for the unit determination to be developed in the record and not just the numbers element. It does not seem effective or proper to select but one element for consideration on the remand.
The quotation in Judge Barrett’s opinion bears repeating here (Boire v. Greyhound Corp., 376 U.S. 473, 479, n. 6, 84 S.Ct. 894, 897-98, n. 6, 11 L.Ed.2d 849):
“An election is the mere determination of a preliminary fact, and in itself has no substantial effect upon the rights of either employers or employees. There is no more reason for court review prior to an election than for court review prior to a hearing. But if subsequently the Board makes an order predicated upon the election, such as an order to bargain collectively with elected representatives, then the entire election procedure becomes *706part of the record upon which the order of the Board is based, and is fully reviewable by any aggrieved party in the Federal courts in the manner provided in section 10. And this review would include within its scope the action of the Board in determining the appropriate unit for purposes of the election. This provides a complete guarantee against arbitrary action by the Board.”
“Arbitrary action” by the Board can only be protected against by a review of the agency action on a suitable record covering all facts of the unit determination. It cannot be tucked away in the Board’s discretion.
I must also dissent from the majority opinion because it seeks to decide non-health care cases and this we cannot do. These are matters not before the court and the opinion as to such cases is dicta. The en banc cases are the two health care cases and those only. This court in a series of non-health care cases has decided much of which is sought to be covered by the majority opinion.
I agree with the opinion of Judge Barrett and would apply Rule 301 to these unfair labor hearings on remand as the framework for the further consideration.